In an action to recover damages for personal injuries, the defendant Joan Zalewski appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated November 25, 1997, which granted the plaintiffs motion to set aside a jury verdict in favor of the defendants and ordered a new trial.
*384Ordered that the order is affirmed, with costs.
The jury verdict that the subject motor vehicle accident was not caused by negligence on the part of either of the defendant drivers could not have been reached on any fair interpretation of the evidence (see, Storch v LaGuardia Med. Group, 209 AD2d 689). Therefore, the jury verdict was properly set aside. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.